This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36896

 5 MARIO GOMEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Lauren J. Wolongevicz, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 L. Helen Bennett, P.C.
15 L. Helen Bennett
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 HANISEE, Judge.
 1   {1}   Defendant appeals following the district court entering judgment against him

 2 that included a requirement that Defendant pay restitution to the Metro Narcotics

 3 Agency Contingency Fund. On appeal, Defendant contends that the district court’s

 4 requirement that Defendant pay restitution was not a proper legal remedy in this case

 5 and/or, “even if restitution is found to be proper, [he] should not be required to pay

 6 restitution on dismissed conspiracy counts.” [DS 3] This Court issued a second

 7 calendar notice proposing to conclude that, because Defendant was only convicted on

 8 one count of trafficking and the remaining two conspiracy to commit trafficking

 9 charges were dismissed, only $150 of restitution was proper.

10   {2}   In response, the State has filed a notice indicating that it will not file a

11 memorandum in opposition to this Court’s second calendar notice, and Defendant has

12 filed a memorandum in opposition continuing to argue that the Metro Narcotics

13 Agency cannot be a “victim” for the purpose of restitution. As Defendant makes no

14 new arguments regarding restitution, see State v. Mondragon, 1988-NMCA-027, ¶ 10,

15 107 N.M. 421, 759 P.2d 1003 (providing that a party responding to a summary

16 calendar notice must come forward and specifically point out errors of law and fact,

17 and the repetition of earlier arguments does not fulfill this requirement), superceded

18 by statute on other grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297
1 P.3d 374, we proceed with summary affirmance, in part, and summary reversal, in

2 part.

3   {3}   IT IS SO ORDERED.

4
5                                     J. MILES HANISEE, Judge


6 WE CONCUR:


7
8 LINDA M. VANZI, Judge


 9
10 JULIE J. VARGAS, Judge




                                         2